COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Robert G. Houle,                                §              No. 08-16-00234-CV

                              Appellant,         §                 Appeal from the

 v.                                              §           County Court at Law No. 5

 Capital One Bank (USA), N. A.,                  §            of El Paso County, Texas

                              Appellee.         §              (TC# 2015-CCV01442)


                                            ORDER

        The Court GRANTS the Appellee’s Motion to Reestablish the Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable

suspension is lifted, and the Appellant’s brief is due in this Court on or before February 16, 2017.

       IT IS SO ORDERED this 17th day of January, 2017.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.